Case held, decision reserved, motion to relieve counsel of assignment granted, and new counsel to be assigned. Memorandum: Respondent’s attorney was assigned to perfect this appeal from an order of Herkimer County Family Court, entered July 5, 1990, which, among other things, awarded custody of the parties’ daughter to petitioner. She has moved to be relieved of this assignment on the ground that no nonfrivolous issues exist on the appeal and has submitted an affidavit purporting to state all points that may arguably provide a basis for appeal. We find that there are at least two issues that are nonfrivolous: whether the court correctly determined that Herkimer County rather than Dutchess County was the proper venue for this proceeding, and whether the custody award was in the child’s best interest.
We, therefore, relieve counsel of her assignment and assign new counsel to file a brief addressing the above issues and any other nonfrivolous issues found by counsel upon a review of the record. (Appeal from Order of Herkimer County Family Court, LaRaia, J.—Custody.) Present—Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.